United States Court of Appeals for the Federal Circuit
                                   2008-1249, 1250

                                    ZIPWALL, LLC,

                                                      Plaintiff-Appellant,

                                           v.

                                    FASTCAP, LLC,

                                                      Defendant-Cross Appellant.


      Matthew B. Lowrie, Lowrie, Lando & Anastasi LLP, of Cambridge,
Massachusetts, argued for plaintiff-appellant. With him on the brief was Kevin M.
Littman.

       Michael J. Cronen, Zimmerman & Cronen, LLP, of Oakland, California, argued
for defendant-cross appellant.

Appealed from: United States District Court for the District of Massachusetts

Judge Joseph L. Tauro
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                  2008-1249, -1250


                                   ZIPWALL, LLC,

                                                      Plaintiff-Appellant,

                                           v.

                                   FASTCAP, LLC,

                                                      Defendant-Cross Appellant.


                                   Judgment

ON APPEAL from the        United States District Court for the District of Massachusetts

in CASE NO(S).            05-CV-11852

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, PROST, Circuit Judge, GETTLEMAN,
      District Judge*)

                           AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT



DATED January 9, 2009                       /s/ Jan Horbaly
                                           Jan Horbaly, Clerk


*     Honorable Robert W. Gettleman, District Judge, United States District Court for
the Northern District of Illinois, sitting by designation.